361 F.2d 221
Benito Garza ROSALES, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 22556.
United States Court of Appeals Fifth Circuit.
May 31, 1966.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Judge.
Marvin Foster, Jr., Corpus Christi, Tex., for appellant.
James R. Gough, Asst. U. S. Atty., Houston, Tex., Woodrow Seals, U. S. Atty., Homero M. Lopez, Fred L. Hartman, Houston, Tex., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and CHOATE, District Judge.
PER CURIAM:


1
The appellant here complains of the seizure of, and use as evidence against him of marihuana by the customs agents who followed him some forty (40) miles from the Mexican border.


2
It is clear that this seizure was warranted both under the normal concept of an arrest upon probable cause and under the provisions of 19 U.S.C.A. § 482, the border search statute.


3
The judgment is affirmed.